DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 19-25 are directed to an invention that is independent or distinct from the invention originally presented/examined for the following reasons:
The claim amendment filed on July 7, 2021 creates two inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. Specifically, new independent claim 19 lacks unity of invention with the originally examined independent claim 1 because each of these claim groupings do not share the same or corresponding technical feature. Specifically, independent claim 1, requires the technical feature of merging unwound continuous sheets of an aerosol-forming substrate and a further material; whereas, independent claim 19 requires a different technical feature of twisted sheets of both an aerosol-forming substrate and a susceptor material. 


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Metrangolo et al (US. Pat. App. Pub. 2015/0150302) in view of JP 2002187657 (Mechanical English EPO/GOOGLE Translation).
Regarding independent claim 1, and dependent claim 6, Metrangolo et al discloses a first supply means for providing a first continuous sheet of homogenized tobacco material (also defined as an “aerosol-forming substrate”) which comprises a continuous sheet of homogenized tobacco material (2) mounted (read: wound) on a first bobbin (4)(see para. 
Metrangolo et al does not disclose that its continuous sheet of homogenized tobacco material (2) is unwound from a “center” of the bobbin (4); however, JP 2002187657 discloses a substrate (i.e., tape) wound on a roll (identical in structure to a “bobbin”) wherein the substrate is continuously unwound by pulling out the said substrate from the central portion (read: center) of the roll. As seen in Fig. 1, tape rolls (b) are stacked with their rotational axes vertically arranged one on top of another. The terminal end (b3) of the tape roll located in an upper/top position and the starting terminal end (b4) of the next tape roll in a lower/underneath position are respectively connected to each other at connecting (read: merging) portion (b5) via adhesion and, as such, each tape roll (b) in the tape roll stack are formed as a continuous tape (b1) in a series state. By arranging the rolls (b) in this manner, rather than the manner known in the prior art (seen in Fig. 7), the troublesome and time-consuming work of replacing an old roll, after it has been unwound, with a new roll is now eliminated (see paras. [0003]-[0010] and see Fig. 1). Hence, it would have 
Regarding claim 2, JP 2002187657 discloses a pressing means (16) for holding the outer peripheral surface of the tape rolls (b) such that support to the surface of the continuous tape (b1) is given and inconveniences such as tilting of the tape are prevented. These pressing 
Regarding claim 3, Metrangolo et al discloses a homogenized tobacco material which may contain different types of tobacco material as well as aerosol-forming material (see paras. [0028],[0066]) (corresponding to the claimed “wherein the continuous sheet of aerosol-forming substrate comprises tobacco material and an aerosol former”).
Regarding claim 4, as shown in Fig. 1 of JP 2002187657, and as explained above, the tape rolls (b) are stacked such that their rotational axes are vertically aligned and such is the direction of the unwinding process (corresponding to the claimed “further comprising the step of aligning the rotational axis of the first bobbin in a horizontal direction or in a vertical direction and unwinding the first bobbin in a horizontal direction or in a vertical direction”).
Regarding claim 7, as seen in Fig. 5 of JP 2002187657, the “rotational axis” of the top tape roll and that of the bottom tape roll are . 

   Allowable Subject Matter
Claims 8-10 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
-The prior art of record neither teaches nor reasonably suggests a method for supplying a continuous sheet of aerosol-forming material wherein first and second bobbins are each provided with a continuous 
 -the step of guiding an unwound continuous sheet of material from an upstream arranged bobbin along the common first axis of a first and second bobbin and merging unwound continuous sheets forming a merged strand (claim 8); or
-that the continuous further material is a metal (claim 26).

Response to Arguments
Applicant's arguments filed on July 7, 2021, with respect to instant claims 1-4 and 6-7 have been fully considered but they are not persuasive.
-Applicant argues that combining Honda and Metrangelo would render Metrangelo unsatisfactory for its intended purpose, but the Examiner disagrees. Applicant submits that the intended purpose of Metrangelo is to provide sheets in flat form for crimping, and argues that such would not be possible if the sheets were unwound “from a center of the first bobbin” as recited in independent claim 1. However, as is clearly indicated in Fig. 1 of Honda, and as even Applicant has admitted in its “Remarks”, as soon the substrate end (b1) exits the center of the roll (b) flattened on its continued path downstream for further use.
-Applicant asserts, regarding claim 2, that said claim is allowable because the “preventing rotational movement of the first bobbin during unwinding of the continuous sheet of aerosol-forming substrate” would not have been met by the pressing means element (16) of Honda as said pressing means (16) is intended to prevent “tilting”. However, Honda clearly states that the pressing means (16) is intended to hold the outer peripheral portion of the tape roll in the group. As there is no indication that there is any rotational movement of the tape rolls that are stacked in the tape group, a reasonable reading of the function of these pressing means (16) is to hold the tape roll, in place, which would effectively prevent any rotation, as well as tilting, thereof.  
-Lastly, Applicant argues that Honda is not analogous art to the claimed invention.  However, the Examiner disagrees. Specifically, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Honda and Applicant’s invention are drawn to methods of handling sheets/webs of material - specifically, supplying a continuous sheet of a substrate by unwinding said substrate from a bobbin via the center of said bobbin. As such, Honda is in the same field of endeavor as Applicant’s claimed subject matter.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/Examiner, Art Unit 1747          


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747